Title: From Thomas Jefferson to Madame de Tessé, 19 March 1801
From: Jefferson, Thomas
To: Tessé, Adrienne Catherine de Noailles, Comtesse de



Dear Madam
Washington Mar. 19. 1801.

After so long a time & such various events, I take the liberty of recalling myself to your recollection. a letter I recieved yesterday from  the Marquis de la Fayette informed me you were living in Paris. this is the only certain information I have recieved of the place where you were, except once by mr Gautier to whom I immediately addressed a letter for you, which I hope you recieved. I congratulate you sincerely on your return to your own country. from my knowledge of your physical & moral constitution I am sure you cannot be as happy in any other. from the same circumstances I have been satisfied your sufferings must have been great during your absence. I assure you with truth, Madam, that I have felt much for you, and partaken sincerely of the afflictions you must have felt. the convulsions of Europe have agitated even this country, & though in a small degree comparatively, yet more than I had imagined possible. we are now removed from them, & I hope from the public papers your country is also in a great degree. since my return, I have not been permitted to enjoy much those fine poplars of which you used to speak with such rapture. it would have been a great consolation to me on your account could I have known that your charming gardens at Chaville had been preserved to you unhurt. they have been the subject of my frequent enquiries, but without recieving information. I presume however they have suffered in the general run. perhaps you will now prefer adopting flowers, instead of trees, as promising earlier enjoiment. the very great civilities & even proofs of friendship by which you distinguished me in Paris, have made an indelible impression on my mind, and I shall for ever take an anxious concern in your happiness. it would give me great pleasure to learn that you are restored to the comforts of your former situation: that you enjoy good health, that M. de Tessé is also in health, and that you are both happy in the midst of your friends. accept I pray you the assurances of my constant and sincere affection, and the homage of my high consideration & respect.

Th: Jefferson

